DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, the species of claims 4, 13 and 14, in the reply filed on 9 June 2021 is acknowledged.  Applicants have withdrawn non-elected claims 6, 7, 10 and 16-20; however, it is further important to note that claim 8 also stands withdrawn as a dependent on non-elected claim 7.

Drawings
Figures 1A-1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 510, 1614, 1714, 1814, 1914, 2014 and 2214.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1015, d2’, 2015, 202A, 201 and 1904.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 10C, the reference character 1001 is floating and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2408” has been used to designate both a second drill and an offset.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites that the circuit board comprises a plurality of plated through holes; however, it is unclear as to how this plurality relates to the previously claimed “plated through hole” in line 1 of claim 1, upon which claim 2 is dependent.  For the purpose of Examination is has been interpreted that the plated through hole of claim 1 is a part of the plurality of claim 2.  
As to claim 3, the claim recites the limitation “the PCB”.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 4, 13 and 14, the claims claim that the third diameter is larger than the second diameter and smaller than the first diameter, i.e. 1st > 3rd > 2nd, thus inherently 1st > 2nd, but the claims also claim that the second diameter is larger than the first diameter.  It is unclear to the Examiner as to how both these limitations can simultaneously exist.  
As to claim 11, it is unclear as to what is meant by the limitation “any remaining conductive surface”.  For the purpose of Examination it has been determined to read on any exposed conductive surface that was not previously plated with the conductive material as claimed earlier in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2004/0108137 to Vetter et al. (Vetter).
As to claim 1, Vetter teaches a method for forming a plated through hole in a printed circuit board (B) comprising drilling a first hole (18), having a first diameter from a first surface (14) of the printed circuit board (B), drilling a second hole (28) having a second diameter though a second opposing surface (16) of the printed circuit board (B) to the first hole (18), plating the first hole (18) and the second hole (28) with a conductive material (36) and drilling a third hole (38) having a third diameter through the first hole (18) and the second hole (28) (Paragraphs 0022-0027; Figures 1B-1F).  Vetter shows the first surface as an upper surface and the second as a lower surface; however, this is mere orientation and the top surface of Vetter can be considered and utilized as a “lower” surface in use of the printed circuit board.  
As to claims 2 and 12, Vetter teaches the apparatus of claim 1.  Vetter further teaches that the printed circuit board (B) comprises a plurality of plated through holes formed therein (Paragraph 0031; Figure 3).
As to claim 3, Vetter teaches the apparatus of claim 1.  Vetter further teaches that the second hole (28) is drilled a predetermined depth, which is less than half the vertical distance of the printed circuit board (B) (Figures 1C-1F and 3).
As to claim 9, Vetter teaches the apparatus of claim 1.  Vetter further teaches that the first through hole (18), drilled down to meet the second through hole ending location (28), can be drilled to a variety of depths, including a depth shorter than half the vertical distance of the printed circuit board (B) (Figure 3, as in the left most hole embodiment).
As to claim 11, Vetter teaches a method for forming a plated through hole in a printed circuit board (B) comprising drilling a first hole (18), having a first diameter from a first surface (14) of the printed circuit board (B), drilling a second hole (28) having a second diameter though a second opposing (16) of the printed circuit board (B) to the first hole (18), the second hole (28) is drilled a predetermined depth, which is less than half the vertical distance of the printed circuit board (B), plating the first hole (18) and the second hole (28) with a conductive material (36) and drilling a third hole (38) having a third diameter through the first hole (18) and the second hole (28) (Paragraphs 0022-0027; Figures 1B-1F).  Vetter shows the first surface as an upper surface and the second as a lower surface; however, this is mere orientation and the top surface of Vetter can be considered and utilized as a “lower” surface in use of the printed circuit board.  Vetter further teaches that the exposed surface of the hole is non-conductive as it isolates the top and bottom plated sections, and thus no “remaining conductive surface” exists (Paragraph 0027).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter as applied to claims 3 and 11 above, and as further discussed below.  
As to claims 5 and 15, Vetter teaches the apparatus of claims 3 and 11.  Vetter teaches that the third hole is drilled from the first surface to the second surface, corresponding to from the lower surface to the upper surface as claimed.  Thus opposite to the limitations of claims 5 and 15.  However, as the third hole is smaller than both the first and second holes and is utilized to remove the central section of plating, it would have been obvious to one of ordinary skill in the art that this third hole of Vetter could effectively be drilled from either direction with no change in principal or result (Figures 1D-1E).

Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same 
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,337,537 to Smetana, Jr.
US 2009/0045889 to Goergen et al. 
US 2010/0319979 to Hsu
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CIEL P Contreras/Primary Examiner, Art Unit 1794